DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by “Yu” (US 4218682).
Claim 1: Yu discloses an electronic device, comprising: 
a first radiation element 16 (Fig. 3) having a first radiation (right-half) portion and a feeding (left-half) portion electrically connected to the first radiation portion; 
a second radiation element 18 non-physically coupled to the first radiation element and being separate from the first radiation element (using 24), wherein the first radiation element excites the second radiation element (by virtue of “capacitive coupling”, see col. 5, ll. 54-59); 
a grounding element 22 electrically connected to the second radiation element (using 36); and 

wherein an operating frequency band generated by the first radiation element is greater than an operating frequency band generated by the second radiation element (col. 7, first para.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over “Kashiwagi” (US 2014/0085164) in view of “Hayashi” (US 2013/0050057). 
Claim 1: Kashiwagi discloses an electronic device, comprising: 
a first radiation element 11 (Fig. 2) having a first radiation (horizontal) portion and a feeding (vertical) portion electrically connected to the first radiation portion; 
a second radiation element 13 non-physically coupled to the first radiation element and being separate from the first radiation element, wherein the first radiation element excites the second radiation element (by virtue of “capacitive coupling”, see ¶ [0033]); 
a grounding element 3 electrically connected to the second radiation element (at 31); and 
a feeding element 4 including a feeding end (connected to 14), wherein the feeding end is electrically connected to the feeding portion; 

Kashiwagi fails to expressly teach a grounding end is electrically connected to the grounding element.
However, Kashiwagi teaches “The first RF cable 4 has its one end connected to the first feed terminal 14, is extended on the stepwise portion of the patterned ground 3 and is led out of the wiring board….This can suppress adverse influence of the first RF cable 4 upon the second antenna element 12 to thereby suppress occurrence of unnecessary resonance and deviation in resonance frequency.” See ¶¶ [0035]-[0036].
Nevertheless, Hayashi discloses a feeding element 4A (Fig. 1) including a grounding end (shield wire connected to ground) and teaches [0037] “The shield wires of the feed cables 4A and 4B are connected to the ground pattern 3 at the portions 31A and 31B at which the stepped portions are formed. Note that as a connection means for the cores and shield wires described above, for example, soldering is used.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Kashiwagi’s feeding element to have a grounding end that is electrically connected to the grounding element, in order to suppress occurrence of unnecessary resonance and deviation in resonance frequency

Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 




/HASAN Z ISLAM/Primary Examiner, Art Unit 2845